SUPPLEMENT DATED MARCH 23, 2015 to PROSPECTUS DATED APRIL 29, 2011 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY VARIABLE UNIVERSAL LIFE INSURANCE, FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE INSURANCE, FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE, AND FUTURITY SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT I This supplement contains information regarding a change to an investment option that is available under your Policy. Effective April 30, 2015, the name of the MFS® Research Bond Series will change to MFS® Total Return Bond Series. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. VUL3/2015
